DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10th, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to Claim(s) 1-3 & 5-18 have been considered but are moot due to the new grounds of rejection necessitated by Applicant’s amendments.

Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15, line 2 should read “gap between the first sealing member”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 & 5-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the instant case, Applicant has amended Claim 1 to now recite “a sealing device is provided in a first end surface of the first non-orbiting wrap portion and the first covering portion, and is spaced from a second end surface of the first non-orbiting wrap portion and the first covering portion by a predetermined gap”; this limitation appears to constitute new matter that is not supported by Applicant’s originally-filed specification.  In particular, this newly recited limitation appears to recite a sealing device provided at both 1) a first end surface of the first non-orbiting wrap portion and 2) the first covering portion.  The Examiner has thoroughly reviewed Applicant’s specification and does not find support for an arrangement with a sealing device arranged at both of these locations.   It is noted that Claims 2-3 go on to continue reciting the sealing device (and its associated structural features) being located in both locations.  However, at best, Applicant’s specification (at paragraph 11) states “the sealing device includes a protrusion protruding from one of an end surface of the first non-orbiting wrap portion and the first covering portion, and a predetermined gap is formed between the protrusion and the other one of the end surface of the first non-orbiting wrap portion and the first covering portion. In this structure, the gap between the protrusion and the first non-orbiting wrap portion or between the protrusion and the first covering portion may be formed by setting the height of the protrusion, thereby, the oil seal can be achieved”.  This disclosure makes clear that there is NOT a sealing device provided in both locations as claimed.  Instead, only one of these locations includes the sealing device, while the other does not.  Paragraphs 44-51 confirm as much (especially paragraph 51).  Because of this, Applicant’s amended language in Claims 1-3 constitutes new matter that is not supported by the specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 & 5-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 15-18 recite “a sealing device is provided in a first end surface of the first non-orbiting wrap portion and the first covering portion, and is spaced from a second end surface of the first non-orbiting wrap portion and the first covering portion by a predetermined gap”; this limitation is ambiguously recited, making it difficult to ascertain the true structural requirements of the claim.  At the outset, given Applicant’s originally filed specification, it is not understood how a sealing device is provided in both of the first end surface and the first covering portion.   As noted previously above, Applicant’s specification (at paragraph 11) clearly states “the sealing device includes a protrusion protruding from one of an end surface of the first non-orbiting wrap portion and the first covering portion, and a predetermined gap is formed between the protrusion and the other one of the end surface of the first non-orbiting wrap portion and the first covering portion. In this structure, the gap between the protrusion and the first non-orbiting wrap portion or between the protrusion and the first covering portion may be formed by setting the height of the protrusion, thereby, the oil seal can be achieved”.  This represents one possible arrangement supported by the specification.  Similarly, paragraph 15 supports a second possible arrangement in which the sealing member is provided within a groove in the end surface of the first non-orbiting wrap portion.  However, it is clear that all of these disclosures make clear that there is NOT a sealing device provided in both locations as current claimed.  Instead, only one of these locations includes the sealing device, while the other location does not.  Given this disclosure and apparent contradiction with the recited claim language, the Examiner cannot positively ascertain the true structural requirements of the claims, rendering all of the claims indefinite.  It is noted that Claims 2-3 are indefinite for the same reasons noted above.  Additionally, Claim 1 goes on to recite the phrase “and is spaced from a second end surface of the first non-orbiting wrap portion and the first covering portion by a predetermined gap”; this limitation is also indefinite, because is it is not clear which of the multiple sealing devices (as noted above) is being referred back to by this language.  Furthermore, it is not understood what particular surface is being referred to by “a second end surface”, given that the specification never describes a “second end surface” therein.  All of these reasons render the claims indefinite.  
For examination purposes, the Examiner has interpreted Claim 1 as requiring the sealing device to be provided in one of the first end surface and the first covering portion, wherein the sealing device is spaced from the other of the first end surface and the first covering portion by a predetermined gap (as disclosed at paragraphs 11-15 of Applicant’s specification and depicted within Applicant’s Figures 6-11).  Similar logic will be applied to Claims 2-3.  In the spirit of expeditious prosecution, the Examiner respectfully recommends that Applicant amend the Claim 1 limitation in question to instead recite “a sealing device is provided one of a first end surface of the first non-orbiting wrap portion and the first covering portion, and is spaced from the other of the first end surface of the first non-orbiting wrap portion and the first covering portion by a predetermined gap”.  Doing so would clarify the required structure of the claimed invention and overcome this 112(b) rejection.  As noted above, for examination purposes herein, the Examiner has interpreted Claim 1 in light of this suggested amendment since it is clearly supported by the originally filed specification.
Claim 2, line 2 recites that the sealing device “comprises a protrusion protruding from the first end surface of the first non-orbiting wrap portion”.  However, Claim 1 requires the sealing device to be “provided in” the first end surface.  In other words, the structural requirements between Claims 1 and 2 appear to be in conflict.  Given this, it is not understood how the sealing device/protrusion 157 could be considered to be provided “in” a first surface of the first non-orbiting wrap portion while also “protruding from” the first end surface.  As clearly seen in Figure 6, the sealing device 157 is not disposed “in” the first end surface, but rather, is disposed ON the first end surface.  This much is further confirmed by paragraph 13 of the specification.  This is an important structural distinction.  This conflict between claim scope(s) renders the claim indefinite.  Claim 2 goes on to require a protrusion being protruded from both the first end surface of the first covering portion.  As noted above, this renders the claim indefinite because the specification does not make clear how more than protrusion would simultaneously exist in the disclosed invention.
Claim 3, lines 2-5 recite “the protrusion is integrally formed with the first end surface of the first non- orbiting wrap portion and the first covering portion, or the protrusion is a coating applied to the end surface of the first non-orbiting wrap portion and the first covering portion”; this renders the claim indefinite for the same reasons noted above for Claims 1 & 2; primarily, because the specification does not make clear how more than protrusion (or coating) would simultaneously exist in the disclosed invention.
an oil seal is achieved via the predetermined gap between the protrusion and the second end surface of the first non-orbiting wrap portion and the first covering portion”; it is not understood how the gap could be formed between the three recited surfaces.  At best, the specification appears to make clear that the gap is arranged between the protrusion and the first covering portion.  Furthermore, it is not understood what particular surface is being referred to by “a second end surface”, given that the specification never describes a “second end surface” therein.  
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, & 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,545,020 to Fukanuma et al.

    PNG
    media_image1.png
    927
    604
    media_image1.png
    Greyscale
            
    PNG
    media_image2.png
    525
    534
    media_image2.png
    Greyscale

	In regards to independent Claim 1, and with particular reference to Figures 5-6 shown immediately above, Fukanuma et al. (Fukanuma) discloses:

(1)	A scroll compressor (Fig. 5), comprising: a non-orbiting scroll (2) comprising a non-orbiting scroll end plate (11) and a spiral non-orbiting wrap (12) extending from the non-orbiting scroll end plate (Fig. 5); and an orbiting scroll (9) comprising an orbiting scroll end plate (13) and an orbiting wrap (14) extending from the orbiting scroll end plate (Fig. 5) and meshingly engaging with the non-orbiting wrap to form compression chambers (16-19; Fig. 5), wherein the non-orbiting wrap comprises a first non-orbiting wrap portion (radially outer region W1; Fig. 5; labeled by the Examiner) at a radially outer side and a second non-orbiting wrap portion (radially inner region W2; Fig. 5; labeled by the Examiner) at a radially inner side, the first non-orbiting wrap portion is periodically covered by the orbiting scroll end plate during operation of the scroll compressor (this is apparent from Figs. 1 & 5; the outermost portion of W1 is uncovered periodically); the second non-orbiting wrap portion is always covered by the orbiting one of the first end surface 52 and the first covering portion CP, and is spaced from the first covering portion CP by a predetermined gap β2) 

In regards to Claim 2, the sealing device (53) comprises a protrusion protruding from the first end surface of the first non-orbiting wrap portion and the first covering portion (please refer to the 112(a) and 112(b) rejections above; regarding the Examiner’s interpretation, the seal 53 protrudes from the end surface 52 of the first non-orbiting wrap portion 12, as seen in Figs. 5 & 7), and wherein the protrusion is spaced from the end surface of the first non-orbiting wrap portion and the first covering portion (CP) by the predetermined gap (please refer to the 112(a) and 112(b) rejections above; regarding the Examiner’s interpretation, the gap β2 is clearly shown between protruding seal 53 and covering portion CP in Fig. 7)
In regards to Claim 5, the sealing device (53) comprises a first sealing member (“a seal 53”; col. 4, line 38) provided on the first surface (52) of the first non-orbiting wrap portion (12) (see Figs. 5 & 7).
In regards to Claim 8, the first covering portion (CP) comprises a thickness reduced region (24), and the predetermined gap (β2) is formed between the first non-orbiting wrap portion and the 
In regards to Claim 9, the thickness reduced region (24) of the first covering portion (CP) has a constant thickness or a varied thickness (a varied thickness is apparent in Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-3, 5-6, 8-9, & 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 0743454 to Takayuki et al. (attached to previous office action) in view of US 6,659,745 to Fujita et al.


    PNG
    media_image3.png
    690
    833
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    909
    647
    media_image4.png
    Greyscale
              
    PNG
    media_image5.png
    658
    730
    media_image5.png
    Greyscale

	In regards to independent Claim 1, and with particular reference to Figures 2-4 shown immediately above, Takayuki et al. (Takayuki) discloses:

(1)	A scroll compressor (1; Fig. 2; “scroll type fluid displacement apparatus”), comprising: a non-orbiting scroll (20) comprising a non-orbiting scroll end plate (201) and a spiral non-orbiting wrap (202) extending from the non-orbiting scroll end plate (Figs. 2-4); and an orbiting scroll (21) comprising an orbiting scroll end plate (211) and an orbiting wrap (212) extending from the orbiting scroll end plate (Figs. 2-4) and meshingly engaging with the non-orbiting wrap to form compression chambers (Figs. 2-3; col. 4, lines 55-59), wherein the non-orbiting wrap (202) comprises a first non-orbiting wrap portion (radially outer wrap portion 209) at a radially outer side and a second non-orbiting wrap portion (radially inner wrap portion 208) at a radially inner side, the first non-orbiting wrap portion is periodically covered by the orbiting scroll end plate during operation of the scroll compressor (this is apparent from a comparison of Figs. 2 & 3); the second non-orbiting wrap portion is always covered by the orbiting scroll end plate during operation of the scroll compressor (this is apparent from a comparison of Figs. 2 & 3), the one of the first end surface 204a and the first covering portion CP, and is spaced from the other of the first end surface 204 and the first covering portion CP)

Although Takayuki discloses the vast majority of Applicant’s recited invention, he does not specify that the protrusion “P” functions as a sealing device as claimed (Takayuki’s spiral seal element 39 provides the sealing function).
However, providing a tight axial gap between a scroll wrap tip and an opposing scroll end plate to form a “sealing device” providing improved oil sealing function is well known in the art of scroll compressors, as shown by Fujita et al. (Figs. 3A-3C; col. 7, lines 5-15), who specifically discloses an axial sealing gap of 30 μm between the tip of the orbiting scroll wrap and the end plate of the fixed scroll.  Fujita discloses that a gap of 30 μm is an ideal gap size because it is not too small to prevent smooth revolutions of the scrolls but is not too large to allow fluid leakage (col. 2, lines 18-46).  Fujita goes on to disclose that a 30 μm gap improves the compression ratio of the scroll compressor at low manufacturing costs (col. 2, line 65 – col. 3, line 4).   Therefore, to one of ordinary skill desiring a scroll compressor with a high compression ratio without fluid leakage, it would have been obvious to utilize the techniques disclosed in Fujita in combination with those seen in Takayuki in order to obtain such a result.  

In regards to Claim 2, the sealing device comprises a protrusion (“P”; Fig. 3) protruding from the first end surface (204a) of the first non-orbiting wrap portion and the first covering portion (please refer to the 112(a) and 112(b) rejections above; regarding the Examiner’s interpretation, the protrusion P protrudes from the end surface 204a of the first non-orbiting wrap portion 209, as seen in Figs. 4-5), and wherein the protrusion is spaced from the end surface of the first non-orbiting wrap portion and the first covering portion (CP) by the predetermined gap (please refer to the 112(a) and 112(b) rejections above; regarding the Examiner’s interpretation, the gap is clearly shown between protrusion 205 and covering portion 217 in Fig. 2)
In regards to Claim 3, the protrusion (“P”) is integrally formed with the first surface (204a) of the first non-orbiting wrap portion and the first covering portion (please refer to the 112(a) and 112(b) rejections above; regarding the Examiner’s interpretation, as seen in Figs. 4-5, the protrusion P is integrally formed with the end surface 204a of the first non-orbiting wrap portion 209).
In regards to Claim 5, the sealing device (“P”) comprises a first sealing member (i.e. protrusion “P” forms the seal, via the combination) provided on the first surface (204a) of the first non-orbiting wrap portion (209) (see Figs. 3-5 & col. 5, line 41 – col. 5, line 31).
Claim 6, wherein a second sealing member (39) is provided on an end surface (204a) of the second non-orbiting wrap portion (208); the first sealing member (P) has a height (i.e. an axial height) less than a height of the second sealing member (39) (apparent in Fig. 3) such that a predetermined gap is formed between the first sealing member (P) and the first covering portion (CP) during operation of the scroll compressor (an axial gap is clearly shown between protrusion P and covering portion CP in Figs. 2-3).
In regards to Claim 8, the first covering portion (CP) comprises a thickness reduced region (central region at lead line 211 in Figs. 2-3; the central thickness is clearly reduced compared to the outer region at 213), and the predetermined gap is formed between the first non-orbiting wrap portion and the thickness reduced region during operation of the scroll compressor (the axial gap is clearly shown between protrusion P and covering portion CP in Figs. 2-3).
In regards to Claim 9, the thickness reduced region of the first covering portion (CP) has a constant thickness or a varied thickness (a varied thickness is apparent in Figs. 2-3).
In regards to Claims 13 & 15-16, Takayuki as modified by Fujita makes clear that a fluid/oil seal is achieved via the predetermined gap between the protrusion (i.e. the first sealing member) and the first covering portion/thickness reduced region (this is a functional limitation within an apparatus claim; Applicant should note that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114).  In the instant case, Takayuki discloses all the structural limitations of the claimed invention, including a predetermined axial gap that is arranged between a not require the predetermined gap alone to achieve the oil seal.  In other words, the claims allow for additional elements, in combination with the predetermined gap, to form the oil seal.  Therefore, there is an argument that Takayuki alone discloses Applicant’s invention as claimed.  However, for the sake of completeness, the Examiner also recognizes that Takayuki does not specifically disclose that his predetermined axial gap is sized such that it alone achieves an oil seal, which appears to be Applicant’s true intent here.  This is the reason behind modifying Takayuki’s gap with the 30um gap teachings from Fujita (as noted above).
In regards to Claims 14 & 17-18, Fujita clearly discloses that the predetermined gap is “between 0 μm and 30 μm”.  Thus, Takayuki as modified by Fujita discloses these features as well.

Claims 6-7, 10-11, & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukanuma (applied to Claim 1 above) in view of EP 0743454 to Takayuki.
In regards to Claim 6, Fukanuma discloses a second sealing member (the radially inner portion of spiral seal 53) is provided on an end surface (52) of the second non-orbiting wrap portion (W2), such that a predetermined gap (β2) is formed between the first sealing member and the first covering portion during operation of the scroll compressor (axial gap β2 is clearly shown between seal 53 and covering portion CP).  However, Fukanuma does not disclose a variance in height between the two sealing members (Fukanuma appears to disclose seal members of constant height).
However, Takayuki discloses another scroll compressor (Figs. 2-4) in which the fixed scroll has spiral seal 39 that includes a first sealing member (the radially outer portion of the seal 39) and a second sealing member (the radially inner portion of seal 39) provided on an end surface (204a) of the second non-orbiting wrap portion (208); the first sealing member (i.e. radially outer portion) has a height ("B") 
In regards to Claim 7, Fukanuma discloses a first groove (the radially outer portion of the spiral groove) is provided on the end surface (52) of the first non-orbiting wrap portion (W1) and configured to accommodate the first sealing member (53), and a second groove (the radially inner portion of the spiral groove) is provided on the end surface (52) of the second non-orbiting wrap portion (W2) and configured to accommodate the second sealing member provided on the end surface of the second non-orbiting wrap portion (as seen in Figs. 1, 5, & 7)
In regards to Claim 10, Fukanuma’s second sealing member (i.e. the radially inner portion of spiral seal 53) is continuous with Fukanuma’s first sealing member (i.e. the radially outer portion of spiral seal 53).
In regards to Claim 11, Fukanuma’s first groove (the radially outer portion of the spiral groove) is continuous with Fukanuma’s second groove (the radially inner portion of the spiral groove).
Claim 15, an oil seal is achieved via the predetermined gap between first sealing member and the first covering portion (“seals (53), (51) for securing airtightness with the mating end plates (12), (14)”; Abstract)

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukanuma (applied to Claim 1 above).
In regards to Claim 12, Fukanuma’s thickness reduced region (24) of the first covering portion has a thickness less than a thickness of other parts (i.e. the radially inner region of CP) of the first covering portion (this difference in thickness is apparent in Fig. 5; also refer to Claim 8 above).  However, Fukanuma does not disclose that the radially inner region thickness is reduced “by 0 μm to 100 μm” relative to the other portions, as claimed.  However, the courts have held that where the only difference between the prior art and the claimed invention is the recitation of relative dimensions of the claimed device, the device having the claimed relative dimensions would not perform differently than the prior art device and is therefore not patentably distinct (See MPEP § 2144.04 - Paragraph IV.A).  In the instant case, Fukanuma clearly discloses a reduced thickness central region of the orbiting scroll 9 that has a smaller thickness than other radially inner portions of CP, as claimed.  This is the same structure provided by Applicant’s recited invention.  Furthermore, it has been held by the courts that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges (see In re AIler, 105 USPQ 233) or an optimum value of a result effective variable (see In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)) involves only routine skill in the art.  Please note that in paragraph 50 of the instant application, this thickness range has been disclosed, but the applicant has failed to disclose any criticality for the claimed range limitation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772.  The examiner can normally be reached on Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC